DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 1, 2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 12, 21 and 22 of Kwon et al, U.S. Patent No. 10523731 (hereinafter Kwon) in view of Qin et al, U.S. Patent Application Publication No. 20140064280 A1 (hereinafter Qin) and in view of Wu et al, U.S. Patent Application Publication No. US 20130028270 A1 (hereinafter Wu). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasoning.

Regarding Claims 1-2 of Instant Application:

Patent US 10523731 (Kwon)
Instant Application
Claim 1. 
A method for transmitting broadcast signals, the method comprising: 
encapsulating input packets including Internet Protocol (IP) packets or Transport Stream (TS) packets into link layer packets in a link layer, 
each header of the link layer packets including a base header having packet type information and payload configuration information, the packet type information representing a type of the input packets in a payload of each link layer packet, the payload configuration information representing a configuration of the payload of each link layer packet, 
wherein, for a first link layer packet of the link layer packets including a single packet in a payload of the first link layer packet and an additional header following a base header of the first link layer packet, payload configuration information of the base header of the first link layer packet includes a first value and header mode information of the base header of the first link layer packet includes a second value, 
for a second link layer packet of the link layer packets including a segmented packet in a payload in the second link layer packet and an additional header following a base header of the second link layer packet, payload configuration information of the base header of the second link layer packet S/C (segmentation/concatenation) information of the base header of the second link layer packet includes a fourth value, 
for a third link layer packet of the link layer packets including a concatenated packet in a payload in the third link layer packet and an additional header following a base header of the third link layer packet, payload configuration information of the base header of the third link layer packet includes the third value and S/C information of the base header of the third link layer packet includes a fifth value, 
and for at least one of the first link layer packet, the second link layer packet or the third link layer packet including an optional header following the additional header of the at least one of the first link layer packet, the second link layer packet 
encapsulating the link layer packets including the first link layer packet, the second link layer packet, and the third link layer packet into data packets carried by a Data Pipe (DP) in a physical layer; 
and transmitting a broadcast signal including the data packets.
Claim 1.
A method for transmitting broadcast signals, the method comprising: 
encapsulating input packets including Internet Protocol (LP) packets or Transport Stream (TS) packets into link layer packets in a link layer, 
each header of the link layer packets including packet type information representing a type of the input packets in a payload of each link layer packet and payload configuration information representing a configuration of the payload of each link layer packet, 
for a first link layer packet including a single packet, the payload configuration information of the header in the first link layer packet has a value representing that the first link layer packet carries the single packet, ...
for a second link layer packet including a segmented packet, the header further includes S/C (segmentation/concatenation) information having a value representing that the second link layer packet carries the segmented packet, ...
for a third link layer packet including a concatenated packet, the header further includes S/C (segmentation/concatenation) information having a value representing that the third link layer packet carries the concatenated packet,
 ...
and transmitting a broadcast signal including the link layer packets including the first link layer packet, the second link layer packet, and the third link layer packet.
Claim 1. 
…an additional header following a base header of the first link layer packet...
…an additional header following a base header of the second link layer packet...
...an additional header following a base header of the third link layer packet...

Claim 2.
The method according to claim 1, wherein the header includes base header information and additional header information.


Kwon patent does not recite the following limitations that are recited in the Instant Application:

Qin discloses the header further includes header mode information representing a length related to the first link layer packet (e.g., FIG. 2B, ¶ [0038], In GSE packet (i.e., layer 2 packet (e.g., ¶ [0001])), Total Length field 246 is a two-byte field); the header further includes sequence number information for the segmented packet (e.g., FIG. 2B, ¶ [0038], The Fragment ID field 245 is a one-byte field that is present when a PDU fragment is included in the GSE packet, where all GSE packets containing PDU fragments belonging to the same PDU contain the same Fragment ID value. The Fragment ID field will not be present when the Start and End fields are both "1". The Total Length field 246 is a two-byte field that is present in the header of a GSE packet carrying the first fragment of a fragmented PDU, where the 16-bit field reflects the value of the total length).
It would have been obvious to one of ordinary skill in the art at the time of the filing date to combine the disclosure of link layer packet header containing information about the payload, segmentation or concatenation information, as disclosed by Kwon, with the disclosure of header fields containing link layer packet length and sequence number information in the case of a segmented packet, as disclosed by Qin. The motivation to combine would have been to provide low complexity processing of received data packets (Qin: e.g., ¶ [0002]).

Wu discloses the header further includes count information representing a number of packets carried by the third link layer packet (e.g., ¶ [0024], aggregation header 55 of MAC layer packet (i.e., layer 2 packet) in one embodiment includes the total number of PDUs to be aggregated and the length of each PDU).
It would have been obvious to one of ordinary skill in the art at the time of the filing date to combine the disclosure of link layer packet header containing concatenation information, as disclosed by Kwon in view of Qin, with the disclosure of header field containing count information in the case of a concatenated packet, as disclosed by Wu. The motivation to combine would have been to reduce packet overhead by reducing preamble information and extra headers (Wu: e.g., ¶ [0011]).

Regarding Claims 3-4 of Instant Application:
Kwon (Claim 12) and Instant Application (Claims 3 and 4) each recite a transmission apparatus that performs operations that are functionally similar to the transmission method (claim 1 of Kwon and claims 1-2 of Instant Application).  Therefore, the reasoning used in the double patenting rejection for claims 1 and 2 are relevant to apply to claims 3 and 4 of the Instant Application. 

Regarding Claims 5-6 of Instant Application:

Patent US 10523731 (Kwon)
Instant Application
Claim 21. 
A method for receiving broadcast signals, the method comprising: 
receiving broadcast signals including at least one signal frame, the at least one signal frame including data packets a data packet which is carried by a Data Pipe (DP), and the data packets packet including link layer packets in which input packets including Internet Protocol (IP) packets or Transport Stream (TS) packets are encapsulated in a link layer; 
decapsulating the data packets; and decapsulating processing the link layer packet, packets, each header of the link layer packets including a base header having packet type information and payload configuration information, the packet type information representing a type of the input packets in a payload of each link layer packet, the payload configuration information representing a configuration of the payload of each link layer packet, 
wherein, for a first link layer packet of the link layer packets including a single packet in a payload of the first link layer packet and an additional header following a base header of the first link layer packet, payload configuration information of the base header of the first link layer packet includes a first value and header mode information of the base header of the first link layer packet includes a second value, 
for a second link layer packet of the link layer packets including a segmented packet in a payload in the second link layer packet and an additional header following a base header of the second link layer packet, payload configuration information of the base header of the second link layer packet 
for a third link layer packet of the link layer packets including a concatenated packet in a payload in the third link layer packet and an additional header following a base header of the third link layer packet, payload configuration information of the base header of the third link layer packet includes the third value and S/C information of the base header of the third link layer packet includes a fifth value, and for at least one of the first link layer packet, the second link layer packet or the third link layer packet including an optional header following the additional header of the at least one of the first link layer packet, the second link layer packet or the third link layer packet, a flag of the additional header includes a sixth value
Claim 5.
A method for receiving broadcast signals, the method comprising: 
 receiving broadcast signals;
decapsulating link layer packets in the broadcast signals, each header of the link layer packets including packet type information representing a type of the input packets in a payload of each link layer packet and payload configuration information representing a configuration of the payload of each link layer packet, 129Attorney Docket No.: 0465-5406PUS3 
for a first link layer packet including a single packet, the payload configuration information of the header in the first link layer packet has a value representing that the first link layer packet carries the single packet, ...
for a second link layer packet including a segmented packet, the header further includes S/C (segmentation/concatenation) information having a value representing that the second link layer packet carries the segmented packet, ...
for a third link layer packet including a concatenated packet, the header further includes S/C (segmentation/concatenation) information having a value representing that the third link layer packet carries the concatenated packet...
Claim 21. 
…an additional header following a base header of the first link layer packet...
…an additional header following a base header of the second link layer packet...
...an additional header following a base header of the third link layer packet...

Claim 6.
The method according to claim 1, wherein the header includes base header information and additional header information.


 As with the transmission method claims, Kwon patent does not recite: the header further includes header mode information representing a length related to the first link layer packet, for a second link layer packet including a segmented packet, the header further includes sequence number information for the segmented packet, and the header further includes count information representing a number of packets carried by the third link layer packet.
As reasoned above, Qin and Wu discloses these limitations.  Therefore, the reasoning to combine Kwon with Qin and Wu as part of obviousness double patenting rejection of claims 1-2 of the Instant Application apply to claims 3-4.

Regarding Claims 7-8 of Instant Application:
claims 3-4, Kwon (Claim 22) and Instant Application (Claims 7 and 8) each recite a receiving apparatus that performs operations that are functionally similar to the reception method (claim 21 of Kwon and claims 5 and 6 of Instant Application).  Therefore, the reasoning used in the double patenting rejection for claims 5 and 6 are relevant to apply to claims 7 and 8 of the Instant Application.

Allowable Subject Matter
Claims 1-8 are objected to as being allowable if not for double patenting rejection above.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding independent Claim 1, directed to method for transmitting broadcast signals, and Claim 3, directed to an apparatus for transmitting broadcast signals with functionally similar limitations to the method of claim 1, the prior art discloses encapsulating input packets including Internet Protocol (IP) packets or Transport Stream (TS) packets into link layer packets in a link layer, and transmitting a broadcast signal including the data layer packets, wherein each link layer packet includes a base header having packet type information, header mode information and payload configuration information, the packet type information representing a type of the input packets in a payload of each link layer packet, the payload configuration information representing payload length information, and the header mode information indicating 
The prior art discloses link layer packet headers containing length information, sequence number information in case of a payload with segmented packets, and/or count information in case of a payload with concatenated packets, as may be seen in Qin (e.g., e.g., FIG. 2A-2C, ¶ [0037]-[0039]) and Wu (e.g., ¶ [0024]).
The prior art fails to disclose or suggest, individually or in combination, link layer packets of three types, determined through header information regarding the packet type, and encapsulating the three types of packets into a broadcast signal for transmission,  i.e.:
for a first link layer packet including a single packet, the payload configuration information of the header in the first link layer packet has a value representing that the first link layer packet carries the single packet, the header further includes header mode information representing a length related to the first link layer packet, 
for a second link layer packet including a segmented packet, the header further includes S/C (segmentation/concatenation) information having a value representing that the second link layer packet carries the segmented packet, the header further includes sequence number information for the segmented packet, 
for a third link layer packet including a concatenated packet, the header further includes S/C (segmentation/concatenation) information having a value representing that the third link layer packet carries the concatenated packet, the header further includes count information representing a number of packets carried by the third link layer packet; and 
transmitting a broadcast signal including the link layer packets including the first link layer packet, the second link layer packet, and the third link layer packet.
Claims 2 and 4, dependent on claim 1 and 3, respectively, are also objected.
Regarding independent Claim 5 directed to method for receiving broadcast signals, and Claim 7, directed to an apparatus for receiving broadcast signals with functionally similar limitations to the method of claim 5, the prior art discloses the elements indicated above, i.e., receiving the type of information that is transmitted in the various prior art disclosures.
The prior art fails to disclose or suggest, individually or in combination, decapsulating link layer packets of three types in a received broadcast signal, determined through header information regarding the packet type, and encapsulating the three types of packets into a broadcast signal for transmission,  i.e.:
for a first link layer packet including a single packet, the payload configuration information of the header in the first link layer packet has a value representing that the first link layer packet carries the single packet, the header further includes header mode information representing a length related to the first link layer packet, 
for a second link layer packet including a segmented packet, the header further includes S/C (segmentation/concatenation) information having a value representing that the second link layer packet carries the segmented packet, the header further includes sequence number information for the segmented packet, 
for a third link layer packet including a concatenated packet, the header further includes S/C (segmentation/concatenation) information having a value representing that the third link layer packet carries the concatenated packet, the header further includes count information representing a number of packets carried by the third link layer packet.
Claims 6 and 8, dependent on claim 5 and 7, respectively, are also objected.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. References considered relevant to this application are listed in the attached "Notice of References Cited” (PTO-892). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VLADISLAV Y AGUREYEV whose telephone number is (571) 272-0549. The examiner can normally be reached Monday--Friday (9-5).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571) 272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VLADISLAV Y AGUREYEV/Examiner, Art Unit 2471